In an action for a divorce and ancillary relief, the defendant appeals from so much of an order of the Supreme Court, Nassau County (O’Brien, J.), dated July 30, 1996, as, after an inquest at which the defendant did not appear, determined the issues of maintenance, child support, and equitable distribution of marital property.
Ordered that the appeal is dismissed, with costs.
No appeal lies from an order made upon the default of the aggrieved party (see, CPLR 5511). To the extent that on this appeal the defendant seeks review of a prior order of the same court dated September 21, 1995, which denied his motion to vacate his default in answering the complaint, such review is available only on a direct appeal from the prior order (see, Grober v Busigo, 133 AD2d 389; Imor v Imor, 114 AD2d 552; Calvagno v Nationwide Mut. Fire Ins. Co., 110 AD2d 741), or on an appeal from a final judgment in the action (see, James v Powell, 19 NY2d 249; CPLR 5501 [a] [1]). O’Brien, J. P., Santucci, Joy and Altman, JJ., concur.